Title: To Thomas Jefferson from Horatio Gates Spafford, 8 April 1824
From: Spafford, Horatio Gates
To: Jefferson, Thomas


Esteemed Friend—
Troy, N.Y.,
4 Mo. 8, 1824.
To save the trouble, let thy clerk, or some young man say whether I can send thee a 3 dollar octavo  volume by mail,  620 pages, post free, & if not how I can send it? I have just published a Gazette & Geography of the State of New York, which I want thee to see. There are many things, incidentally said, besides mere topographical details, intended to counteract injurious tendencies in our young Republic, on which I want the Fathers to fix their eye.With great esteem, thy friend,H. G. Spafford.